Order entered December 18, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00488-CR
                                      No. 05-13-00489-CR
                                      No. 05-13-00490-CR
                                      No. 05-13-00505-CR

                            LUIS ALFREDO JUAREZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
        Trial Court Cause Nos. F10-35332-I, F11-35928-I, F11-35929-I, F11-35930-I

                                            ORDER
       In his brief, appellant raises issues related to the costs assessed against him. The clerk’s

records, however, do not contain cost bills or other documents with itemized lists of costs

assessed in the cases.

       Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, supplemental clerk’s records containing detailed itemizations of

the costs assessed in the cases, including but not limited to, specific court costs, fees, and court

appointed attorney fees. In accordance with Texas Code of Criminal Procedure article 103.001,

the cost bill shall be signed by the officer who charged the cost or the officer who is entitled to
receive payment for the cost. We further ORDER that the supplemental clerk’s records include

documents explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.

                                                    /s/    DAVID EVANS
                                                           JUSTICE